      Case 1:95-cr-05038-DAD Document 147 Filed 10/26/20 Page 1 of 1


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    PEGGY SASSO, Bar #228906
     Assistant Federal Defender
3    Designated Counsel for Service
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
     Attorney for Defendant-Petitioner
6    ROBERT ANTHONY SANCHEZ
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 1:95-cr-05038-DAD
12                   Plaintiff,                     SEALING ORDER
13           vs.
14   ROBERT ANTHONY SANCHEZ,
15                  Defendant.                      JUDGE: Dale A. Drozd
16
17
18          GOOD CAUSE APPEARING, it is HEREBY ORDERED that Defendant Sanchez’s
19   Exhibit I to his Motion for a Reduced Sentence Pursuant to 18 U.S.C. § 3582(c) shall be filed
20   under seal until further order of the court as it contains confidential medical records.
21
     IT IS SO ORDERED.
22
23      Dated:     October 23, 2020
                                                        UNITED STATES DISTRICT JUDGE
24
25
26
27
28
